Citation Nr: 1726701	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  15-06 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 29, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to present testimony at a hearing before a Veterans Law Judge in June 2017.  But, the Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran's representative cancelled the hearing.  

The RO has addressed the issue on appeal as one for an earlier effective date; but, the issue is actually entitlement to an increased initial rating in excess of 50 percent for PTSD prior to April 29, 2011.  Although the question of when entitlement arose could be addressed as either an "effective date" or "increased rating" issue, adjudicating the issue as an increased rating is potentially more favorable to the Veteran.  


FINDING OF FACT

In correspondence received by VA in June 2017, prior to the promulgation of a Board decision, the Veteran withdrew his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD prior to April 29, 2011 have been met.  38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in June 2017 correspondence, the Veteran explicitly indicated that he wished to withdraw and dismiss from appellate review his pending claim regarding an initial rating for PTSD.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD prior to April 29, 2011 is dismissed.





____________________________________________
S.C. KREMBS	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


